FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM D. SMITH,                                No. 13-35707

               Plaintiff - Appellant,            D.C. No. 2:11-cv-05093-CI

  v.
                                                 MEMORANDUM*
ELIZABETH SUITER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Washington state prisoner William D. Smith appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

were deliberately indifferent to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Smith failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent by failing to provide him with medical tennis shoes. See id.

at 1057-60 (deliberate indifference is a high legal standard; mistakes, negligence,

or malpractice by medical professionals are not sufficient to constitute deliberate

indifference, nor is a difference of medical opinion or an inmate’s difference of

opinion with the physician regarding the appropriate course of treatment).

      The district court did not abuse its discretion in denying Smith’s motion for

leave to file an amended complaint. See Zivkovic v. S. Cal. Edison Co., 302 F.3d

1080, 1087 (9th Cir. 2002) (reviewing for an abuse of discretion and stating that a

district court may deny a motion for leave to amend if permitting the amendment

would unduly delay the litigation or prejudice the opposing party).

      We reject Smith’s contentions that the magistrate judge was biased against

him, his medical records were tampered with, defendants fabricated evidence, and

his objections to the report and recommendation should have been considered

timely.

      AFFIRMED.




                                          2                                    13-35707